
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.7.1


ACCESSION AGREEMENT


Reference is made to the Second Amended and Restated Credit Agreement dated as
of December 15, 2005 (as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, the "Credit Agreement"),
among Midwest Generation, LLC, Citicorp North America, Inc., as administrative
agent (the "Administrative Agent"), the various financial institutions as are,
or shall from time to time become, parties thereunder, and the Issuing Lenders
party thereto. Capitalized terms used and not defined herein shall have the
meanings given to them in the Credit Agreement.

In accordance with Section 10.21 of the Credit Agreement, the financial
institution listed under the heading "ACCESSION LENDER" on the signature page
hereto (the "Accession Lender") is to become a party to the Credit Agreement as
a Lender. Accordingly, the Accession Lender hereby agrees as follows:

Section 1.    Addition of Accession Lender.    Upon the execution and delivery
by the Accession Lender and the acceptance of this Agreement by the
Administrative Agent on or prior to the Closing Date, this Agreement shall
become effective as of the Closing Date and the Accession Lender (a) shall be
deemed automatically to have become a party to the Credit Agreement and have all
the rights and obligations of a "Lender" under the Credit Agreement (with the
principal amount of Term Loans as of the Closing Date set forth in a notice to
the Accession Lender from the Administrative Agent on the Closing Date) and the
other Loan Documents as if it were an original signatory thereto and (b) agrees
to be bound by the terms and conditions set forth in the Credit Agreement and
the other Loan Documents as if it were an original signatory thereto.

Section 2.    Administrative Matters.    The Accession Lender hereby requests
the Administrative Agent to acknowledge receipt of this Agreement. The Assignee
agrees to furnish the tax form required by paragraph (e) of Section 4.7 (if so
required) of the Credit Agreement no later than the date of acceptance hereof by
the Administrative Agent.

Section 3.    Miscellaneous.    Except as herein provided, the Credit Agreement
shall remain unchanged and in full force and effect. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement. This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

IN WITNESS WHEREOF, the Accession Lender has caused this Agreement to be
executed by its officer thereunto duly authorized as of December , 2005.

      ACCESSION LENDER
[Insert Name of Accession Lender]
 
 
 
By:
         

--------------------------------------------------------------------------------

Name:
Title:
Accepted and Acknowledged
this    day of December, 2005
 
 
 
CITICORP NORTH AMERICA, INC.,
as Administrative Agent
 
 
 
By:
 
 
 
   

--------------------------------------------------------------------------------

Name:
Title:      

[This caption does not constitute part of the Accession Agreement. The Accession
Agreement was executed by various lenders. Midwest Generation, LLC will provide
the names of these lenders upon request.]

1

--------------------------------------------------------------------------------





QuickLinks


ACCESSION AGREEMENT
